           Case 1:19-cr-10335-DJC Document 162 Filed 09/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

       ______________________________
                                     )
       UNITED STATES OF AMERICA )
                                     )
             v.                      )                Case No. 19-cr-10335-DJC
                                     )
       TANMAYA KABRA,                )
                   Defendant.        )
                                     )
       ______________________________)

            GOVERNMENT’S ASSENTED-TO MOTION FOR LEAVE TO FILE
            EXHIBITS TO ITS SENTENCING MEMORANDUM UNDER SEAL

       Pursuant to Local Rule 7.2, the Government requests the Court’s permission to file under

seal the exhibits to its forthcoming sentencing memorandum.

       As grounds for this motion, the Government states as follows:

       1.      On April 8, 2021, defendant Tanmaya Kabra pled guilty to four counts of wire

fraud in violation of 18 U.S.C. § 1343.

       2.      A sentencing hearing in this matter is set for September 15, 2021. The

Government anticipates filing a sentencing memorandum and exhibits thereto in advance of the

hearing.

       3.      The exhibits to the Government’s forthcoming sentencing memorandum identify

Kabra’s victims by name, refer to the amount of their losses, and otherwise describe and identify

them. The exhibits also contain information identifying third parties and containing confidential

financial information.

       4.      Under the Crime Victim Rights Act, Kabra’s victims have the right to be treated

with respect for their dignity and privacy. 18 U.S.C. § 3771(a)(8). Accordingly, to protect the

privacy of Kabra’s victims, as well as to protect the privacy of third parties and to prevent the
          Case 1:19-cr-10335-DJC Document 162 Filed 09/07/21 Page 2 of 3




dissemination of confidential financial information, the Government requests leave to file the

exhibits to its sentencing memorandum under seal.

        5.      Counsel for Kabra has informed the Government that he assents to the

Government’s request for leave to file the exhibits to its sentencing memorandum under seal.

        WHEREFORE, the Government respectfully requests that the Court grant this Motion for

leave to file its motion for restitution under seal.

                                                       Respectfully submitted,

                                                       UNITED STATES OF AMERICA,

                                                       By its attorney,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                       /s/ Christopher Looney
                                                       Christopher Looney
                                                       James D. Herbert
                                                       Assistant U.S. Attorneys
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       617.748.3100

Dated: September 7, 2021
         Case 1:19-cr-10335-DJC Document 162 Filed 09/07/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                               /s/ Christopher Looney
                                               Christopher Looney
                                               Assistant United States Attorney

Dated: September 7, 2021
